Citation Nr: 0419595	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-06 645	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the cervical spine.

Entitlement to service connection for allergic rhinitis.

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and October 2001 decisions 
by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).  The April 1999 decision denied service 
connection for cervical spine and thoracic spine disorders.  
Service connection for a disorder of the thoracic spine was 
subsequently granted in a September 2003 decision.  The 
October 2001 rating decision denied service connection for 
allergic rhinitis and denied an increased rating for 
pseudofolliculitis barbae.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2004.

The issues of entitlement to service connection for 
degenerative arthritis of the cervical spine and allergic 
rhinitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for pseudofolliculitis 
barbae has been obtained, and the VA has satisfied the duty 
to notify the veteran of the law and regulations applicable 
to this claim, the evidence necessary to substantiate this 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Pseudofolliculitis barbae is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement and does not affect 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas.  Nor does 
it require systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.


CONCLUSION OF LAW

Pseudofolliculitis barbae is not more than 10 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001 and codified at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to an increased rating for pseudofolliculitis 
barbae, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to this claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examination to assess the severity of his disorder.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date with 
regard to this claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a June 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With regard to the 
veteran's claim for entitlement to an increased rating for 
pseudofolliculitis barbae, VCAA notice was provided in June 
2001, prior to the October 2001 decision.  Accordingly, the 
requirement set forth in Pelegrini has been satisfied with 
regard to this claim.

II.  Factual Background

Service medical records indicate that the veteran was treated 
for complaints related to pseudofolliculitis barbae.  Such 
records also indicate that the veteran was given a medical 
discharge because of this disorder.

An April 1998 rating decision granted service connection for 
pseudofolliculitis barbae, and assigned an initial rating of 
10 percent.

An August 2000 private treatment note reported that the 
veteran complained of bumps on his chin after shaving.  The 
physician noted follicular papules on the veteran's occipital 
neck and face.  The physician prescribed Kenalog, a topical 
corticosteroid.  He also advised the veteran to grow a beard, 
and discussed laser treatment.

A June 2001 VA examination report indicated that the veteran 
reported occasional treatment for complaints related to his 
skin disorder.  He stated that he was last seen in September 
2000, when he was given medication that did not help.  The 
veteran indicated that he just keeps a beard to avoid 
symptoms.  On examination, classical pseudofolliculitis 
barbae with dozens, maybe hundreds of small follicles were 
noted on the front of the neck and under the chin in the 
bearded area.  No comedones, infection or significant chronic 
irritation was seen.

A June 2003 VA examination report stated that the examiner 
reviewed the veteran's claims folder.  The veteran reported 
that his skin condition was a constant problem.  The veteran 
stated that he avoided shaving, because when he does not 
shave he is free of symptoms.  The veteran reports that 
symptoms consist of ingrown hairs and involve areas that 
include the cheeks, chin, and the neck.  On examination, 
there was no scarring and no disfigurement.  He stated there 
were no comedones or pustules, but there were some very 
small, palpable nodules over the neck area.  The veteran 
stated he did not have a specific treatment because he avoids 
symptoms by growing a short beard.  The examiner stated that 
the condition was not disfiguring.  The examiner indicated 
that the veteran's condition was mild at that time.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2004.  He 
stated that he would break out every day if he shaved.  He 
indicated that he shaved every three days to avoid symptoms.  
The veteran testified that when he did experience symptoms he 
used over the counter creams to treat them.  He reported that 
symptoms affected his chin, cheekbones and neck.  The veteran 
stated that he spent a lot of time trying to keep his face 
from breaking out.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
skin disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7806 which contains the criteria under which 
the veteran's skin disorder has been rated.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Under the criteria in effect prior to August 30, 2002, 
pseudofolliculitis barbae was to be rated as eczema in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 7806.  See 
38 C.F.R. § 4.118 (2002).  Under Diagnostic Code 7806, eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area warranted a noncompensable 
rating; eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area warranted a 10 
percent evaluation; eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement warranted 
a 30 percent evaluation; and eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which is exceptionally repugnant warranted 
a 50 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Under the revised Diagnostic Code 7806, a 10 percent rating 
is warranted if at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period. A 30 percent rating is 
warranted if 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period. A 50 percent 
rating is warranted if more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After considering the pertinent evidence, the Board finds 
that the service-connected skin disorder is not shown to be 
productive of what could accurately be characterized as 
constant exudation or itching, extensive lesions, or marked 
disfigurement, such as would meet the schedular criteria for 
a 30 percent rating under Diagnostic Code 7806, as effective 
prior to August 30, 2002.  Although the veteran has described 
symptoms that include itching and rash, he has also stated 
that he currently experiences no such symptoms because he 
maintains a short beard.  No significant disfigurement is 
demonstrated.

As the condition is only clinically noted to involve the 
chin, neck and cheeks, it does not affect 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas of his 
body such as would be necessary to meet the criteria for the 
next higher rating of 30 percent under the revised version of 
Diagnostic Code 7806.  The Board notes that the June 2001 VA 
examiner noted dozens, perhaps hundreds of small follicles.  
However, such follicles were noted to be on the front of the 
neck and under the chin only, and not on an area of the face 
and neck such as would constitute 20 to 40 percent of the 
exposed area.  In addition, the evidence of record does not 
suggest that the disorder has required systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more during the past 12-month 
period.  The August 2000 private treatment note recorded a 
prescription for Kenalog, a topical corticosteroid.  However, 
the veteran stated to the June 2001 VA examiner that the 
medication did not help and he no longer used it.  
Furthermore, the veteran has noted several times that he 
grows a short beard to avoid symptoms and does not currently 
use any other treatment.  Therefore, the pattern of usage of 
medication noted in the record is not indicative of the need 
for systemic therapy during the past 12-month period, which 
would warrant a 30 percent rating under the revised version 
of Diagnostic Code 7806.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for the veteran's skin disorder are not met under 
either the old or the new rating criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's skin disorder alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would make a remand for an extraschedular evaluation 
necessary at this time.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet. App. at 227.


ORDER

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling, is 
denied.


REMAND

Cervical Spine Disorder

Service medical records indicate multiple complaints of neck 
pain during service beginning in July 1980.  A July 1980 
service medical record noted that the veteran reported he had 
neck pain for the previous two years.  A September 1980 
service medical record noted that cervical spine x-rays taken 
at that time were interpreted as being normal.  The diagnosis 
was strain.  A December 1980 service medical record noted a 
diagnosis of back strain.  A service medical record dated 
later in December 1980 noted muscle spasms in the neck.  
Another record dated later in December 1980 reflected a 
possible lower cervical facet problem.  A January 1981 
service medical record noted that the veteran's neck was 
feeling better.

The Board notes that private treatment notes dating back to 
1992 reflect continued treatment for complaints related to 
the cervical spine.  Such records reflect a diagnosis of 
Scheurmann's disease, however, it is unclear from these 
records if such a diagnosis applies to both the thoracic and 
cervical spine areas.

A June 2000 letter from the veteran's private chiropractor 
noted that the veteran was being treated for spinal 
dysfunction.  The chiropractor stated that the veteran's 
disorder was not diagnosed until 1993.  He opined that had 
treatment been made available to the veteran when his 
complaints originated during service, his disorder would not 
have progressed as far as it has.

A July 2000 letter from the veteran's private physical 
therapist noted that she had treated him since 1984.  The 
physical therapist stated that with decreased mobility in his 
thoracic spine an increased load would be placed on his neck.  
She also noted the Scheurmann's disease could have involved 
the veteran's neck.

A November 2000 private treatment note refers to increased 
pain in the veteran's neck and back.  The physician noted 
that the veteran's Scheurmann's disease was a progressive 
problem.

A May 2002 letter from the veteran's private physician stated 
that it was her opinion that the veteran had Scheurmann's 
disease prior to entering service, and that service likely 
exacerbated his pre-existing condition.

A September 2002 VA examination report noted that the 
examiner reviewed the veteran's claims folder.  He noted that 
the veteran's prior records showed evidence of bulging discs 
in the cervical spine that would not likely be secondary to 
the Scheurmann's disease, but rather secondary to a motor 
vehicle accident.  He stated that "confirmation of what we 
are dealing with here could well await the reports of the x-
rays and imaging studies ordered today."  The Board notes 
that such studies were conducted, but no further comments 
regarding such studies are noted in the record.

Private treatment records from 2003 reflect continued 
treatment for cervical degenerative disease.  The veteran 
reported that his complaints originated during military 
service and were exacerbated by a motor vehicle accident in 
April 2002.  The private physician attributed the veteran's 
cervical spine disorder to both military service and a motor 
vehicle accident.

A September 2003 rating decision granted service connection 
for a thoracic spine disorder, on the basis that such 
disorder pre-existed service, but was aggravated therein.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2004.  He 
stated that he visited his private physician monthly for 
treatment related to his cervical spine.  The veteran 
indicated that he sought treatment for his neck pain during 
service.  He also indicated that he was on Social Security 
disability as a result of his back disorders.

Based on a review of the evidence of record, the Board finds 
that a new VA examination is required in order to determine 
the current nature of the veteran's cervical spine disorder.  
In addition, a new examination is necessary to determine if 
any such disorder was incurred in or aggravated by service, 
or aggravated by a service-connected disorder.  In addition, 
the RO should obtain records pertaining to the veteran's 
award of Social Security disability.

Allergic Rhinitis

Service medical records reflect that the veteran complained 
of headaches in November 1980.  The diagnosis was sinusitis.  
Several other November 1980 service medical records note 
continued treatment for sinusitis.  A February 1981 service 
medical record noted treatment for sinusitis.

A February 2001 letter from the veteran's private physician 
noted that the veteran was being treated for allergic 
rhinitis.

A June 2001 VA examination report noted a diagnosis of 
allergic rhinitis.  The examiner indicated that he did not 
have a claims folder for review and stated he would be "hard 
pressed under the circumstances to come up with a service-
connection for this problem."

A December 2001 letter from the same private physician who 
sent the February 2001 letter noted that the veteran was 
under treatment at his allergy clinic.  He stated that the 
veteran had a history of recurrent sinusitis and allergy 
problems.  He stated it is "certainly possible for any 
allergic individual such as [the veteran] to have chronic 
nasal/sinus symptoms resulting from his allergic rhinitis."

A June 2003 letter from a different private physician noted 
that he had been treating the veteran for two years.  He 
stated that the veteran had a history of sinusitis dating 
back to the military.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2004.  He 
stated that he had no sinus or allergy problems prior to 
service.  He said that after basic training he began to 
experience headaches and sinus problems.

The Board has determined, after reviewing the evidence of 
record, that a new VA examination is required to determine if 
there is a nexus between the veteran's current diagnosis of 
allergic rhinitis and service.  The June 2001 VA examination 
is found to be inadequate in this regard as the examiner did 
not have the veteran's claims folder available for review.


Accordingly, these claims are REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
cervical spine disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
offer an opinion as to whether it is 
likely as not that any currently 
diagnosed cervical spine disorder: a) had 
its origins in service; b) pre-existed 
service, but was aggravated thereby; or 
c) is aggravated by the veteran's 
service-connected thoracic spine 
disorder.  Any such opinion should be 
accompanied by the examiner's reasoning.

3.  The veteran should be afforded a VA 
examination to evaluate the nature and 
etiology of any currently diagnosed sinus 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any currently diagnosed sinus 
disorder had its origins in service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



